Citation Nr: 0107144	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1. Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.  

2. Entitlement to an increased rating for a left knee 
disorder consisting of impairment other than traumatic 
arthritis and limitation of motion, currently evaluated as 
10 percent disabling.  

3. Entitlement to an increased rating for a right knee 
disorder consisting of impairment other than traumatic 
arthritis and limitation of motion, currently evaluated as 
10 percent disabling.  

4. Entitlement to an increased rating for a left knee 
disorder consisting of traumatic arthritis and limitation 
of motion, currently evaluated as 10 percent disabling.  

5. Entitlement to an increased rating for a right knee 
disorder consisting of traumatic arthritis and limitation 
of motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had verified service from July 1972 to January 
1979.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO which, among other things, increased the evaluation of the 
veteran's low back disorder from 10 percent to 20 percent 
disabling and denied evaluations in excess of 10 percent for 
chondromalacia patella of the left knee and in excess of 10 
percent for chondromalacia patella of the right knee, both 
under the criteria of Diagnostic Code 5257.  

In February 2000, the Board remanded this case to the RO for 
further development.  In the remand, the Board noted that, 
under opinions of the VA General Counsel in VAOGCPREC 23-97 
and VAOGCPREC 9-98, arthritis in a knee with the requisite 
degree of limitation of motion or painful motion, and knee 
instability may be rated separately under Diagnostic Codes 
5003, 5010, and 5257.  Thereafter, the RO, in a rating 
decision of June 2000, confirmed and continued the 10 percent 
evaluations assigned for chondromalacia patella in each knee, 
but also granted service connection for traumatic arthritis 
of the left knee and service connection for traumatic 
arthritis of the right knee.  The RO thereupon assigned 
separate 10 percent ratings for traumatic arthritis in each 
knee with limitation of motion, under the provisions of 
Diagnostic Codes 5260-5010.  The case was then returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1. The veteran's service connected low back disability 
results in severe limitation of motion in the lumbar 
spine.  

2. The veteran has no more than slight ligamentous laxity in 
the left knee.  

3. The veteran has no more than slight ligamentous laxity in 
the right knee.  

4. The veteran has traumatic arthritis of the right knee, 120 
degrees of flexion and full extension, but with pain on 
motion.  

5. The veteran has traumatic arthritis of the left knee, 120 
degrees of flexion and full extension, but with pain on 
motion.


CONCLUSIONS OF LAW

1. The schedular criteria for a 40 percent rating for a low 
back disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp 2000); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  

2. The schedular criteria for an evaluation in excess of 10 
percent rating for a left knee disorder consisting of 
impairment other than traumatic arthritis and limitation 
of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp 2000); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  

3. The schedular criteria for an evaluation in excess of 10 
percent rating for a right knee disorder consisting of 
impairment other than traumatic arthritis and limitation 
of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp 2000); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  

4. The criteria for an evaluation in excess of 10 percent for 
left knee traumatic arthritis and limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2000).  

5. The criteria for an evaluation in excess of 10 percent for 
right knee traumatic arthritis and limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

The veteran's left knee has been the subject of surgery.  In 
January 1990, the veteran underwent an arthroscopy and 
partial left medial meniscectomy at a private facility.  

Clinical records from a military facility reflect outpatient 
treatment in September 1996 for complaints of pain and 
swelling in the right knee.  The assessment was medial 
collateral ligamentous strain.  

In April and May 1997, the veteran received outpatient 
treatment at a private facility for a tender lump on the 
medial left knee.  An MRI study of the left knee conducted in 
April 1997 revealed an oblique tear through the posterior 
horn of the left medial meniscus.  There was truncation of 
the apical body of the medial meniscus, which was likely 
secondary to a prior medial meniscectomy.  There was also a 
small fluid collection just medial to the knee and just 
superior to joint level, which was said to possibly represent 
a medial meniscal cyst, a soft tissue ganglion, or a synovial 
cyst.  

On VA orthopedic examination in June 1997 the veteran 
complained of pain and some swelling in both knees, with the 
left worse than the right.  The veteran said that his 
symptoms increased with activity and cold weather.  He also 
said that his knees would click and occasionally lock.  The 
veteran also complained of low back pain which would 
occasionally radiate to the hips and occasionally to the back 
of the knees.  Evaluation revealed normal range of motion in 
each knee with pain on all motion.  The Drawer signs were 
negative and there was no evidence of fluid or effusion in 
either knee.  The quadriceps were equal and it was noted that 
the left knee was more painful on motion than the right.  
Range of motion in the low back was within normal limits with 
forward flexion of 90 degrees.  Percussion of the low back 
produced no pain, except for tenderness in the sacral area.  
Reflexes were normal and the veteran could walk on his toes 
and heels.  The veteran had low back pain when he elevated 
his legs to 85-90 degrees.  Sensation and motor power 
appeared to be normal.  The impressions were chondromalacia 
patella, bilateral, by history, status post medial 
meniscectomy left knee; and chronic low back pain with 
lumbosacral strain.  

In a September 1997 statement, Betsy Buehrer, D.O., reported 
that the veteran denied any instability in the left knee 
during an evaluation at that time.  The veteran did say that 
his left knee was occasionally sore and would swell after 
activity.  Evaluation revealed no left knee swelling and the 
knee was non tender.  The Apley, Drawer, and McMurray tests 
were negative.  The patella inhibition test was negative.  
There was full range of left knee motion and no joint laxity 
was reported.  

On VA orthopedic examination of the low back in October 1997 
the veteran complained of low back pain.  On evaluation the 
low back was not tender to the touch.  There was forward 
flexion to 50 degrees, or to a point 8 inches from touching 
the toes.  Extension was limited to 10 degrees while rotation 
and side bending appeared to be normal.  Deep tendon reflexes 
were 1+ at the knees and Achilles.  Straight leg raising was 
negative both sitting and supine.  Motor and sensory 
examinations of the lower extremities were normal.  Leg 
lengths were equal, but the veteran had a right-sided limp.  
The impression was chronic low back strain superimposed on 
degenerative disc disease of L5-S1.  

During an October 1997 VA orthopedic examination of the 
knees, the veteran said that 80 percent of his knee problems 
involve the left knee.  He said that he had constant pain in 
both knees and that the left knee was unstable and 
occasionally gave way.  Grinding and clicking in the left 
knee was also reported.  On evaluation, neither knee was 
tender to touch and there was no sign of any inflammation of 
the knees.  There was full flexion and extension in both 
knees.  Ligament examination showed a definitely positive 
Drawer sign on the left and the examiner opined that the 
veteran clearly had some anteroposteral laxity.  Motor 
examination showed a definite, but mild, loss of the distal 
quadriceps mechanism on the left side.  

VA clinical records reflect occasional outpatient treatment 
in 1997, 1998, and 1999 for low back pain and pain in the 
knees.  

On VA orthopedic examination of the low back in March 2000 
the veteran complained of waxing and waning low back pain 
with occasional radiation into the lower extremities, down to 
the level of the knees.  The veteran said that his back felt 
weak and was stiff in the morning, but he denied any bowel or 
bladder problems.  He said that he was confined to bed once 
or twice a month because of back problems and these episodes 
lasted a day or two.  Fatigability and incoordination were 
said not to be issues, but lifting, bending, random movements 
and cold and damp weather exacerbated the veteran's back 
symptoms.  It was said that the veteran did not like to lift 
more than 20 pounds and he avoided repetitive bending.  He 
could not walk more than a mile without developing back pain, 
and sitting for more than 20 minutes also resulted in back 
pain.  Evaluation revealed flattening of the normal lordosis.  
There was mild tenderness to palpation along the midline of 
the low back.  Flexion from the waist was to 50 degrees with 
low back pain beyond 30 degrees.  Extension was possible to 
10 degrees with pain at the extreme of extension.  Right and 
left rotation were each 30 degrees as was side bending.  All 
these motions were accompanied by pain at the extremes of 
motion.  The examiner said that he was unable to speculate on 
range of motion changes at other times.  Deep tendon reflexes 
were 2+ at the knees and ankles.  Straight leg raising was 
negative for radicular symptoms.  Motor and sensory 
examinations were normal.  X-rays revealed intervertebral 
disc space disease with associated facet arthropathy.  The 
veteran was noted to have a mild limp on the left, but this 
was believed to be due to a knee problem and not due to the 
veteran's back disability.  The diagnostic impression was 
chronic low back strain superimposed on degenerative disc 
disease at L5-S1.  

On VA orthopedic examination of the veteran's knees in March 
2000 the veteran complained of constant pain in both knees 
that was medial and retropatellar. He said that physical 
activity, damp weather, and weight bearing seem to make the 
symptoms worse.  The veteran said that 70 percent of his 
problem was in the left knee and 30 percent in the right.  
The veteran said that he had a lot of grinding in both knees 
with snapping and popping in the left knee.  He also said 
that his left knee locks up on him and that both knees could 
give way.  Fatigue and incoordination were said not to be 
issues.  It was reported that the veteran had morning 
stiffness in the knees and significant gelling.  It was said 
that he had frequent exacerbations of his knee symptoms, but 
no flare-ups such as to require bed rest.  Evaluation 
revealed mild peripatellar tenderness on palpation.  There 
were no signs of inflammation, such as redness, heat, or 
swelling in either knee.  Range of motion testing revealed 
120 degrees of active knee flexion on the right with pain 
beyond 45 degrees and active extension possible to 0 degrees, 
with generalized knee pain for the last 30 degrees of 
extension.  There was 120 degrees of active flexion in the 
left knee with pain beyond 75 degrees.  Extension of the left 
knee was to zero degrees with pain over the last 15 degrees.  
There was no evidence of weakness, incoordination, or 
fatigability during range of motion testing.  There was 
slight ligamentous laxity to anterior, posterior, and varus 
and valgus stress in both knees.  Motor examination was 
intact and the quadriceps mechanisms were said to be good.  
There was considerable retropatellar crepitation on the right 
side and mild retropatellar crepitation on the left.  X-rays 
of the right and left knees revealed osteoarthritis and 
probable meniscal degenerative changes in the medial tibial-
femoral joint space compartments.  The diagnostic impressions 
were bilateral retropatellar pain syndrome, an oblique tear 
through the posterior horn of the left medial meniscus, and 
degenerative arthritis in both knees.  


II. Legal Analysis.  

Under the law, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran has been assigned service connection for a low 
back disorder and a 20 percent rating for this disability has 
been assigned under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5010-5295.  Under the provisions of 
Diagnostic Codes 5010, 5292, a 20 percent evaluation is 
warranted for the veteran's low back disability if there is 
moderate limitation of motion in the lumbar spine.  A 40 
percent rating is assigned if there is severe limitation of 
motion in the lumbar spine.  Under the provisions of 
Diagnostic Code 5295, a 20 percent rating is assigned if 
there is a lumbosacral strain with evidence of muscle spasm 
on extreme forward bending of the lumbosacral spine and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating is assignable under the 
provisions of Diagnostic Code 5295 for severe lumbosacral 
strain, with listing of the entire spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing and 
irregularity of the joint space, or some of the above 
symptoms with abnormal mobility on forced motion.  

On the veteran's most recent examination in March 2000, the 
examiner reported that the veteran had 50 degrees of flexion 
in his lumbar spine.  While limitation of motion to this 
extent may be considered as moderate, the examiner also noted 
that the veteran only had 30 degrees of flexion without the 
onset of low back pain.  The Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the decision of 
the U.S. Court of Appeals for Veterans Claims in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In view of the finding of 
pain at 30 degrees of forward flexion in the lumbar spine, 
the Board is of the opinion that the veteran's low back 
pathology currently results in severe limitation of motion in 
the lumbar spine.  Symptomatology of this extent warrants a 
40 percent evaluation under Diagnostic Codes 5010, 5292.  
However, the evidence of record in this case does not 
establish that the veteran has low back symptoms equate to 
pronounced intervertebral disc syndrome of the lumbar spine 
and, therefore, a 60 percent rating for the veteran's low 
back disorder is not warranted at this time by analogy to the 
provisions of Diagnostic Code 5293.  See 38 C.F.R. § 4.20.  

The veteran has been assigned a 10 percent rating for his 
subluxation and instability in the left knee and a 10 percent 
rating for subluxation and instability in the right knee 
under the provisions of Diagnostic 5257.  Under the 
provisions of this diagnostic code, a 10 percent rating is 
assigned if there is slight recurrent subluxation or lateral 
instability in a knee.  A 20 percent rating is assignable 
under Diagnostic Code 5257 if there is moderate recurrent 
subluxation or lateral instability in a knee.  

On recent VA examination in March 2000 the veteran complained 
of locking in the left knee and instability in both knees.  
However the examiner noted only slight laxity in the 
ligaments of each knee.  As noted above, the 10 percent 
rating currently assigned under Diagnostic Code 5257 
contemplates symptomatology causing slight recurrent 
subluxation or lateral instability instability.  Pathology 
resulting in moderate recurrent subluxation or lateral 
instability in either knee has not been demonstrated by the 
clinical evidence.  In view of the above, ratings in excess 
of 10 percent for left knee and right knee disabilities 
manifested by subluxation and instability are not warranted.  

In regard to the issues of increased ratings for the 
veteran's left knee disorder and right knee disorder, 
consisting of traumatic arthritis and limitation of motion, 
the Board again notes that the veteran was assigned 10 
percent ratings for traumatic arthritis and limitation of 
motion in each knee under Diagnostic Codes 5010, 5260 by the 
RO in a rating action of June 2000.  These ratings are 
separate and distinct from the 10 percent ratings assigned 
for subluxation and instability in each knee.  Knee 
disability consisting of traumatic arthritis and limitation 
of motion is to be evaluated in accordance with the 
provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 and the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The 10 percent ratings now in effect for traumatic arthritis 
and limitation of motion in each knee are based on 
noncompensable, yet painful, motion in each knee.  To warrant 
a noncompensable rating for limitation of motion of a knee 
under Diagnostic Code 5260 flexion would have to be limited 
to 60 degrees.  To warrant a noncompensable rating for 
limitation of motion of a knee under Diagnostic Code 5261 
extension of the knee would have to be limited to the 5 
degree position.  The veteran has flexion of each knee to 120 
degrees and has full extension of each knee, although it is 
clear that motion of each knee involves pain.  Since that is 
the case, the above noted General Counsel opinions and the 
provisions of 38 C.F.R. § 4.59 warrant 10 percent ratings for 
traumatic arthritis with limitation of motion and/or painful 
motion of each knee.  To warrant a 20 percent evaluation, 
flexion of the knee would have to be limited to 30 degrees or 
extension of the knee would have to be limited to 15 degrees.  
See Diagnostic Codes 5260, 5261.  Since limitation of motion 
to that extent has not been demonstrated in either knee, it 
is apparent that an evaluation in excess of 10 percent for 
left knee disability consisting of traumatic arthritis and 
limitation of motion and an evaluation in excess of 10 
percent for right knee disability consisting of traumatic 
arthritis and limitation of motion are not warranted.  We 
note in this regard that there is no reported weakness, 
fatigability or incoordination in either knee on VA 
orthopedic examinations.  The degree of pain present does not 
equate to limited motion of the degree necessary for 20 
percent ratings under either Diagnostic Code 5260 or 5261.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  



ORDER

A 40 percent rating for a low back disability is granted 
subject to the law governing the payment of monetary 
benefits.  

An evaluation in excess of 10 percent for a left knee 
disorder manifested by subluxation and instability is denied.  

An evaluation in excess of 10 percent for a right knee 
disorder manifested by subluxation and instability is denied.  

An evaluation in excess of 10 percent for a left knee 
disorder consisting of traumatic arthritis with limitation of 
motion is denied.

An evaluation in excess of 10 percent for a right   knee 
disorder consisting of traumatic arthritis with limitation of 
motion is denied  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

